Citation Nr: 1529291	
Decision Date: 07/09/15    Archive Date: 07/16/15

DOCKET NO.  10-31 805A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to service connection for cardiovascular disease, for accrued benefits purposes.

3.  Entitlement to a disability rating in excess of 40 percent for degenerative joint disease of the lumbar spine, for accrued benefits purposes.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

A. Santiago, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1943 to July 1945.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The accrued benefits issues are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction.


FINDINGS OF FACT

The Veteran died in March 2008, and evidence shows that the Veteran had service-connected disability that contributed substantially or materially to his death.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. §§ 1110, 1310, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.312 (2014).
REASONS AND BASES FOR FINDING AND CONCLUSION

I. Applicable Law

When a veteran dies from a service-connected disability, the veteran's surviving spouse may be entitled to disability and indemnity compensation (DIC) benefits for the cause of death.  38 C.F.R. § 1310 (West 2014); 38 C.F.R. §§ 3.5(a), 3.312 (2014).  In order to establish service connection for the cause of death, the evidence must show that a disability incurred in or aggravated by service was either the principal cause of death or contributed substantially or materially to the veteran's death.  38 C.F.R. § 3.312.  Entitlement to DIC benefits for the cause of a veteran's death may be established by showing that a disability for which service connection was in effect during the veteran's lifetime was the principal or a contributory cause of death.  Hupp v. Nicholson, 21 Vet. App. 342, 352 (2007).  Otherwise, the claimant must first establish service connection for a disability shown to have caused or contributed to the veteran's death.  Id. (observing that "where service connection has not been previously established, the DIC claimant must first establish service connection for the cause of the veteran's death").

For a service-connected disability to constitute a contributory cause of death, it must be shown to have contributed substantially or materially to the veteran's death; combined to cause death; aided or lent assistance to the production of death; or resulted in debilitating effects and general impairment of health to an extent that would render the veteran materially less capable of resisting the effects of other disease or injury causing death, as opposed to merely sharing in the production of death.  38 C.F.R. § 3.312.

II. Analysis

According to the Veteran's death certificate, the Veteran died in March 2008, and the immediate cause of death was metastatic lung cancer.  Approximately two months later, the Veteran's death certificate was revised, and according to his revised death certificate, the immediate cause of death was lung cancer due to circulation due to amputated leg.

At the time of the Veteran's death, service connection was established for the following disabilities: amputation, left leg, middle third; degenerative joint disease, L3-L5; posttraumatic stress disorder; and scar, gunshot wound, right lumbar region.  These disabilities, including the leg amputation, were the result of the Veteran being wounded in action by enemy shrapnel near Mignon, Italy in November 1943 during World War II.  The Veteran was awarded the Purple Heart Medal for risking his life in service to this country.

Because the Veteran's immediate cause of death was lung cancer, the question in this case is not whether any of the Veteran's service-connected disabilities was the principal cause of his death, but whether any of his service-connected disabilities was a contributory cause of his death.  Regarding this question, the record contains two medical opinions.  

In a May 2010 letter, a private physician, J.C., M.D, opined that "[a]lthough his left leg amputation was not the primary cause of his death, this disability was a major contributing factor to [the Veteran's] death."  Dr. J.C. explained that the Veteran had coronary artery disease and developed congestive heart failure with severe cardiomyopathy.  Dr. J.C. also stated that the Veteran's "exercise capacity was substantially limited by his lower extremity amputation and lack of ability to exercise effectively contributed to his cardiovascular disease and subsequent death."

In February 2015, a VA examiner also provided an opinion regarding the Veteran's death.  The examiner reported disagreement with Dr. J.C.'s opinion and concluded that the lack of circulation to the amputated lower left leg would not have impacted the Veteran's cause of death, which was lung cancer.  Also, the examiner stated that "it is clear that his history of amputation was not contributing to his lack of ability to exercise."

While the VA examiner appears to focus on the Veteran's amputated leg not being the cause of the Veteran's immediate or principal cause of death, Dr. J.C. squarely addresses the amputated leg as being a major contributing factor to the Veteran's death.  Thus, in accordance with 38 C.F.R. § 3.312, the Board finds that Dr. J.C.'s letter provides evidence showing that the Veteran had service-connected disability, i.e., the amputated leg, that contributed substantially or materially to his death, or aided or lent assistance to the production of his death.

The mandate to accord the benefit of the doubt is triggered when the evidence has reached a stage of balance.  The Board finds that at least a state of relative equipoise has been reached here, as to whether or not the Veteran had service-connected disability that contributed to his death.  Therefore, the benefit of the doubt rule applies, and service connection for the cause of the Veteran's death is granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).


ORDER

Service connection for the cause of the Veteran's death is granted.


REMAND

The Board finds that a remand is necessary for following issues for accrued benefits purposes: entitlement to service connection for cardiovascular disease, entitlement to a disability rating in excess of 40 percent for degenerative joint disease of the lumbar spine, and entitlement to a TDIU.

A statement of the case (SOC) is required when a claimant files a notice of disagreement (NOD) with a determination.  38 C.F.R. § 19.26 (2014).  Here, the RO sent the appellant an October 2008 letter that denied her accrued benefits, and the appellant submitted a November 2008 NOD in which she requested accrued benefits.  The Board notes that at the time of the Veteran's death, the three issues listed above, all denied by the RO in an October 2004 rating decision, were pending appeal at the Board, and the Board granted service connection for cardiovascular disease prior to learning of the Veteran's death.

While the Board has since dismissed the three issues because of the Veteran's death, to date, it appears from the claims file that no SOC, specifically for accrued benefits purposes, has been furnished regarding the three issues in the October 2004 rating decision.  Therefore, the issuance of an SOC is required regarding the three issues in that decision, for accrued benefits purposes.  The Board has jurisdiction solely to remand those issues for such an action.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, these issues are REMANDED for the following action:

Prepare an SOC regarding the issues of entitlement to service connection for cardiovascular disease, entitlement to a disability rating in excess of 40 percent for degenerative joint disease of the lumbar spine, and entitlement to a TDIU, all for accrued benefits purposes.  This action is required unless the matters are resolved by granting the benefits sought by the appellant or her withdrawal of the NOD.  If, and only if, a timely substantive appeal is filed, should those issues be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


